Citation Nr: 1212540	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a right biceps injury, claimed as secondary to a service-connected left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to July 2004.  His DD Form 214 reflects that he also had over two years and three months of prior active military service; however, the dates of this service have not been verified.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, the Veteran appeared before the undersigned at a Travel Board hearing at the RO.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.  The undersigned also granted the Veteran a 30-day abeyance period for the submission of additional evidence to support his claim.  Evidence was received within that time frame with a waiver of RO initial consideration.

At the hearing, the Veteran testified that service-connected disabilities have worsened since the most recent examination.  However, it is unclear from the transcript whether he is alleging that only the disabilities upon which Social Security Administration (SSA) disability benefits were granted have worsened or if he is alleging that all of his service-connected disabilities have worsened.  Therefore, the claim for multiple increased ratings is referred to the RO for appropriate action.  Given the uncertainty about which disabilities the Veteran is requesting an increase, the RO may wish to request clarification from the Veteran. 

Entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.
FINDING OF FACT

The Veteran is shown to have a traumatic right proximal biceps tendon tear; competent evidence indicates the tear occurred in November 2006 when the service-connected left knee gave way, causing the Veteran to reach for support.


CONCLUSION OF LAW

The requirements for service connection for residuals of a right biceps injury, secondary to service-connected left knee disability, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

This claim arises out of the Veteran's contention that the service-connected left knee disability caused the left knee to give-way or give-out at an inopportune moment.  He testified before the undersigned that when the knee gave out, to prevent himself from falling, he grabbed for the steering wheel of the tractor that he was dismounting; however, in doing so, he suffered a right biceps injury.  Hearing Tr. at 3. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For secondary service connection to be granted, there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail on a claim.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On February 2010 VA examination, the assessment was right proximal biceps tendon tear, traumatic.  Therefore, the Veteran has a current disability.  Additionally, service connection is in effect for a left knee disability.  What remains to be established is that the right biceps tendon tear was caused or aggravated by the Veteran's service-connected left knee disability.
The medical evidence reflects that there had been left knee instability prior to corrective surgery in October 2005.  Reports dated prior to an October 2005 left knee surgical repair mention a VA-issued left knee brace.  

A February 2006 VA treatment report characterizes the current left knee disability as an "internal derangement."  

On May 2006 VA examination, the Veteran reported swelling of the left knee and locking.  He did not use a cane for the condition, but wore a brace daily.  Physical examination revealed minimal medial lateral laxity.  

A November 2006 private treatment record from Morrilton Medical Clinic reflects that the Veteran reported having "to catch himself on a tractor yesterday.  He was holding off his body.  Felt part of his biceps tear."  Physical examination revealed an abnormal biceps that was not symmetrical with the left and was tender to palpation.  The assessment was torn biceps.

On July 2008 VA examination, the Veteran complained of left knee pain and giving away of the knee.  He indicated these symptoms had increased since his most recent VA examination in 2006.  He reported that his knee occasionally locked and swelled and that he experienced weakness without additional loss of motion during flare ups.  He reported having functional restrictions of limited twisting, jumping, and with ambulatory activities.  He stated that he used a cane intermittently during flare ups, but not a knee brace.  Physical examination revealed ligaments in the left knee that were tight to stress testing in all directions without evidence of ligament laxity.  The patella tracked normal with mild crepitus.  The diagnostic impression was chronic ACL tear, degenerative joint disease, and postoperative arthroscopic medial meniscectomy.  The examiner noted that there was no evidence of instability of the knee on examination.

In an April 2009 letter, the Veteran's treating VA physician reported that the Veteran recently reported that he had come in for treatment in November 2006.  The Veteran reported that one day before his visit, while dismounting a tractor, he slipped because his left knee gave way.  He grabbed part of the tractor to catch himself and felt immediate pain in the right arm.  When he went to the emergency room the next day, he was found to have a torn right biceps.  An accompanying April 2009 treatment note indicates this incident was not documented in the November 2006 record and that the VA physician did not recall if the Veteran's April 2009 account of what happened paralleled what he reported in November 2006.

On February 2010 VA examination, the Veteran reported that the left knee continued to give way and that the left knee and back caused more problems for him in terms of working than the right knee did.  The Veteran reported that "the right knee will rarely give way as does the left."  The physician provided the following opinion:  "[H]e did indeed tear the proximal tendon of the right biceps getting of a tractor, but I cannot be certain that it was because the left knee gave way as the left knee had already been operated and repaired by that time, and there is no evidence that he has any laxity."  The physician concluded that it was less likely as not that the biceps injury "has anything to do with the left knee giving away."  

At the February 2011 hearing, the Veteran testified that he had experienced times when he had fallen down because of instability in his knee.  Hearing Tr. at 5.  

As noted, the Veteran has reported that in November 2006 his left knee gave way causing him to grab onto part of the tractor, whereupon he felt immediate pain in the right arm.  This lay testimony is competent with respect to observance of the left knee giving way upon dismounting the tractor, since this is a symptom that is readily observable.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The Veteran's story regarding the circumstances surrounding his November 2006 injury has been consistent throughout the appeal.  Therefore, the Board finds that his statements are also credible.  
As noted, the February 2010 VA examiner concluded that the Veteran did tear the proximal tendon of the right biceps muscle in November 2006 when he was getting off a tractor, but he stated that he could not be certain that this injury occurred because the left knee gave way, since there was no evidence of any laxity in the left knee.  However, there is some medical evidence that the Veteran was experiencing instability around the time of the November 2006 injury.  Most notably, on May 2006 VA examination physical examination revealed minimal medial lateral laxity and the Veteran reported wearing a knee brace on a daily basis.  Additionally, the giving way of the left knee is a symptom that is observable by a lay person, so the Veteran's statements that his knee gave way in November 2006 are competent and the Board has also concluded that his statements are credible.  Therefore, the VA examiner's conclusion that the left knee giving way did not happen and did not cause the fall that resulted in the tearing of the right biceps tendon is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Since the competent and credible evidence shows that the left knee giving way resulted in the Veteran's fall off a tractor and competent medical evidence from the February 2010 VA examiner concludes that the fall off the tractor caused the right biceps tendon tear, the Board finds that the evidence is at least in relative equipoise on the question of whether the right biceps tendon tear was caused by the service-connected left knee disability.  In such a situation, the Board must resolve reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53.  Therefore, the Board concludes that service connection for residuals of a right biceps injury is warranted.


ORDER

Service connection for residuals of a right biceps injury is granted.





REMAND

In the decision above, service connection is granted for residuals of a right biceps injury.  The RO must therefore re-adjudicate the TDIU claim taking into consideration the newly-granted service-connected disability.  Moreover, increased rating claims are pending before the RO.  A decision addressing TDIU would be premature while these claims are pending.  

The duty to assist includes obtaining Social Security Administration (SSA) records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  The record reflects that SSA records were secured in 2008.  However, a subsequent SSA determination indicated that SSA recently granted the Veteran disability benefits, to include as based on his service-connected disabilities of coronary artery disease, degenerative joint disease of both knees, degenerative disc disease of the lumbar spine, and type 2 diabetes.  Therefore, it appears there are outstanding SSA records and an attempt should be made to secure these records.  

Accordingly, this case is remanded for the following:

1.  Obtain a copy of all SSA decisions and the medical records upon which those decisions are based.  If any of these records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain them, in accordance with 38 C.F.R. § 3.159(e).

2.  After development of any pending increased rating claims and after the assignment of an initial rating for residuals of a right biceps injury, schedule the Veteran for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination.  If the examiner cannot respond to the question posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

3.  Following the above, review all relevant evidence and re-adjudicate the TDIU claim.  If the percentage standards for TDIU set forth at 38 C.F.R. § 4.16(a) are not met, but the opinion obtained above nevertheless indicates that the Veteran is unemployable by reason of service-connected disabilities, the rating board should submit the claim to the Director, Compensation and Pension service, for extraschedular consideration, in accordance with 38 C.F.R. § 4.16(b).  Following that action, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2011).




______________________________________________
M. SORISIO
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


